 MEAT CUTTERS, DISTRICT LOCAL 340Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, District Local 340 andPFA-Farmers Market Association. Case 17-CP-181September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 16, 1977, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record in theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, District Local 340, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.I Respondent has objected to the briefs filed by the General Counsel andthe Charging Party on the ground that they include a copy of the EighthCircuit Court of Appeals' decision in the 10(l) injunction case (Hendrix v.Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO. District Local 304, 555 F.2d 175 (C.A. 8. 1977)). Since we have limitedour consideration of such case to the time limit of the temporary injunctionand do not interpret the decision of the Administrative Law Judge toindicate he relied on such case in any other manner, we hereby overrulesuch objection and hereby deny Respondent's motion for a new hearing andadmonishment of counsel.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on April 5, 1977, at Springfield,Missouri. The charge was filed on February 16, 1977, byI Respondent's counsel filed objections to bnefs filed by GeneralCounsel and Charging Party because each had attached copies of the EighthCircuit's decision. Inasmuch as the decision herein is based solely on therecord of the hearing held before me on Apnl 5, 1977, Respondent'sapplication for a new heanng is denied. Inasmuch as the stated purpose of232 NLRB No. 35PFA-Farmers Market Association, herein called PFA, andcomplaint issued on February 28, 1977. The complaintalleges that Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, District Local340, herein called Respondent, violated Section 8(b)(7)(B)of the Act by engaging in recognitional picketing of fourPFA stores in the Springfield, Missouri, metropolitan area,within 12 months after the employees of PFA had rejectedrepresentation by Respondent in a valid Board election.Respondent admits engaging in the picketing so alleged,but denies that it was recognitional in nature or that it wasin violation of the Act.Upon the entire record in this case and from myobservation of the witnesses and after due consideration ofthe briefs filed by General Counsel, Charging Party, andRespondent, I hereby make the following:FINDINGS OF FACT.JIURISDICTIONPFA, a Missouri cooperative, with its main office andretail outlets in the metropolitan area of Springfield,Missouri, is engaged in the retail sale of groceries andrelated products, general merchandise, and pharmaceuti-cals. In the course and conduct of its operations in theSpringfield area, PFA's gross volume of business annuallyexceeds $500,000 and its direct purchases and receipt ofgoods and materials from sources located outside the Stateof Missouri annually exceed $50,000. Respondent admits,and I conclude, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II. THE LABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is a labor organization representing approxi-mately 4,000 meatcutters, butcher workmen, and relatedtradesmen employed throughout Northern Oklahoma.certain portions of Kansas, and Southwest Missouri. In theSpringfield area, Respondent has for several years repre-sented all of the meatcutters employed in supermarkets andmajor stores with meat departments except the PFA stores.Small independent stores have not been the object oforganizational activity.On December 11, 1975, Bob Mann, Respondent'spresident, filed a petition to represent certain of PFA'semployees in the Springfield area. This petition wassubsequently withdrawn but a second petition 2 filed jointlywith certain other labor organizations was file,_J on March3, 1976. Pursuant to the second petition, an election wasconducted by the Board on Spetember 16, 1976, in thefollowing unit:the attachment was solely to advise me of the limited nature of theinjunction granted and the concomitant need for exiedition. I see no basisfor admonishing counsel as requested.2 Representation heanngs were conducted involving the emplosees ofPFA's six stores in the Springfield area.111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time meat departmentemployees including meat cutters, apprentice meatcutters, meat wrappers and meat stockers employed byPFA-Farmers Market Association at its stores locatedin the metropolitan area of Sringfield, Missouri.When Respondent lost the election, Mann visited the officeof PFA's president, Carl Bledsoe. He told Bledsoe andPFA's attorney, Paul King, who was present at the time,that he was surprised that he had not won the election, thathe was unhappy about some of PFA's campaign tactics,and that he intended to file objections to the election.According to Bledsoe, Mann admitted that the basis for hisobjections was weak, but stated that he felt that henevertheless had to file them. He requested that PFA notfight the objections thus enabling Respondent to get asecond election, and promised Bledsoe that if a secondelection were held and Respondent lost again, he wouldleave PFA alone. Bledsoe replied that the election hadbeen properly run, from the Company's side, that theemployees had made their decision, and that he did not feelthat he should agree to a second election.Subsequently Mann filed objections though, even at thetime, he felt that they were weak. He testified that he filedthe objections partly in support of objections filed by theRetail Store Employees Association3and, in truth, did notfeel that he could win a second election. Mann stated that,in effect, he had quit trying to organize the PFA at the timethe ballots were counted. But the objections were filed anda hearing was held on the objections which resulted in theissuance of a hearing officer's report recommending that allobjections be overruled. In January, Mann filed exceptionsto the Hearing Officer's report despite the fact, accordingto his testimony, that he seriously doubted that they wouldresult in getting the Hearing Officer's recommendationsreversed. Respondent, I find, filed the exceptions for thepurpose of obtaining a second election through which ithoped to become the recognized representative of PFA'semployees. On February 18, following the withdrawal ofRespondent's exceptions, results of the election werecertified by the Board.Meanwhile, about the time of the election, PFA under-took an advertising campaign, the terms of which were tothe effect that it would meet all of its competitors'newspaper coupons such as those of Consumer's, Safewayand Milgram, and other organized supermarket chains.According to the testimony of Mann, the direct result ofthis advertising campaign was a reduction in the hoursworked by union members employed at the unionsupermarkets due to the loss of customers seeking to takeadvantage of the PFA offers by shopping at PFA. The fulleffect of the success of the PFA advertising campaign wasnot felt for 3 or 4 weeks after it was first initiated, at whichtime Respondent's members started to suffer reductions inhours in the union supermarkets, and concluded thataction would have to be taken to keep their jobs in tact.The membership, according to Mann, made these feelingsknown to the union leadership, and demanded to knowwhat was going to be done to protect their jobs. Nothing:' I find, however. that the pnmary reason that Mann filed the objectionswas to obtain a second election through which he hoped to gainwas done at the time for a number of reasons; namely, thatthe union leadership was busy preparing for areawidenegotiating in Springfield; there were management laborproblems with other companies in other geographical areassuch as Wichita which required attention; there were stillobjections to the election at PFA still outstanding andRespondent was still engaged in determining why it hadlost the PFA election; and finally, union leadership stillhad to confer with counsel before undertaking actionagainst PFA. Nevertheless, union officials began, at thistime, to make plans for their own advertising campaignagainst PFA, both in the newspapers and by means ofpicketing.In November, Respondent undertook negotiationstoward a new contract with the organized supermarkets inthe Springfield area. Negotiations continued through mid-January and were concluded on January 22 or 23, January23 being the expiration date of the previous contract. OnJanuary 23 a memorandum of agreement was signed whichencompassed the terms of the contract which had beenagreed upon. The terms of the agreement, according to thememorandum, were to go into effect immediately, with thesignatures to be affixed to the final contract 3 or 4 weekshence, after printing. On January 23, 1977, when actualagreement was reached, there were only two majorsupermarket chains actively involved, though 26 employerswere actually concerned with the negotiations. Thisreflected the procedure of previous years when one or twoof the larger chains would actually do the negotiating, withthe smaller chains and independents awaiting the outcomein order to negotiate minor language changes and to signlater. It took several more days past the date of agreement,January 23, to schedule meetings with the various employ-ers, who were expected to sign the agreement, and weeksthereafter to actually meet with and execute the contractsindividually agreed upon by the remaining employers.Some had not been executed, even at the time of thehearing in the instant case, because the Union had to go,seriatim, from one employer to another to obtain eachagent's signature to the contract basically agreed upon onJanuary 23 as reflected in the memorandum of agreementwhich had, in the meantime, been distributed to allpotential signers of the contract. As each party to thecontract received its copy of the memorandum of agree-ment, it was signed and its provisions implemented, signingof the actual contract to await subsequent printing of same.According to Mann's testimony, signing of the memoran-dum of agreement was the equivalent of the signing of thecontracts, for the latter merely was to place in printed formthe changes reflected in the former.All of the major markets had agreed to or were expectedto agree to the provisions of the new contract, as reflectedin the memorandum of agreement, except, of course, PFA.The significance of this fact, according to Mann, was that itgave PFA an enormous competitive advantage over theemployers who were parties to the agreement since even atthe time that Respondent was initially trying to organizePFA, its employees were receiving $1 per hour less than thejourneymen meatcutters in the union supermarkets. Withrepresentational status for the employees of PFA, Mann's testimony to thecontrary notwithstanding.112 MEAT CUTTERS, DISTRICT LOCAL 340the new contract, the difference would amount to approxi-mately $1.65 per hour, assuming that PFA had not raisedits wage rate, an assumption which Mann freely admittedmight not be firmly based in fact since he did notthoroughly investigate the matter. When the memorandumof agreement was brought up for ratification by the unionmembership, the proposed wage increases in the newcontract and the resultant differences between the wagerates of PFA employees vis-a-vis union meatcutters wereseriously considered by the members. The effect of thePFA advertising which by January had resulted in the lossof hours and income for the membership, according toMann, when considered in light of the differential in wagerates which would probably result from the ratification ofthe newly proposed contract, instilled in the membership afear that further losses of hours and pay would beforthcoming. As a result of the expressed concern of themembership with regard to these matters, according toMann, union advertising through the use of newspaperadvertisements and picketing were considered as possiblecountermeasures.On February 4, Respondent placed in the "Union LaborRecord," a newspaper distributed in the Springfield area,the following advertisement which appeared weekly upuntil the time of the hearing:WE NEED YOUR HELP-- PLEASE DON'T SHOPPFA-FMA SUPERMARKETSTHE PFA COMPANY IS ANTI-UNIONPFA does not have a union contract with Retail StoreEmployees Union Local 322 and the AmalgamatedMeatcutter and Butcher Workers Local 340, AFL-CIO.PFA-FMA actively opposed its employees efforts tojoin the Amalgamated Meatcutter and Butcher Work-ers Local 340 and the Retail Store Employees UnionLocal 322, AFL-CIO.Thank you for your and your family's support.RETAIL STOREEMPLOYEES LOCAL 322,AFL-CIOAMALGAMATEDMEATCUTTER ANDBUTCHER WORKERSLOCAL 340, AFL-CIOAccording to Mann, the city of Springfield was accus-tomed to all of the markets being union, until PFA movedin. Respondent therefore felt that an extensive advertisingcampaign was necessary to let the people of Springfieldwith union sympathies know which of the markets wereunion, and which were not, so that if they preferred to shop4 This same advertisement was placed in the "Union Labor Record" onFebruary 25.at a union store, they would, once properly advised, be ableto do so. Therefore, in conjunction with Retail StoreEmployees Union, Respondent placed the above-describedad in the newspaper.By February 9, rumors had circulated concerningRespondent's planned picketing of the PFA stores and onthat day Bledsoe called Mann and told him that he hadheard that Respondent planned to picket PFA within thenext few days and asked if the rumor was true. Mannreplied that it was, and that he planned to picket PFA thefollowing Saturday. Bledsoe advised Mann that he was tiedup, that he was making plans to leave town over theweekend and implied that picketing over the weekendwould cause a great deal of inconvenience. Mann repliedthat if it would help, he would put off the picketing untilthe following Monday.Bledsoe then asked Mann why Respondent was going topicket the PFA stores and advised him that if the picketingresulted in a decline in PFA's volume of business, it couldcause a financial crisis for the Company. He offered toprove his statement by showing Respondent the Compa-ny's financial records. Mann declined the offer, however,inasmuch as he was aware of PFA's financial conditionthrough other sources. At this point, according to Bledsoe,Bledsoe asked Mann if there was some way that PFA couldavoid being picketed. Mann replied that Bledsoe shouldspeak with the Company's attorney, that he, Mann. couldnot discuss the matter with Bledsoe. Bledsoe then askedMann whether he meant that if PFA had a contract withRespondent, there would be no picketing. Mann replied,"Obviously if I had a contract I wouldn't be picketing you.However, I'm not picketing you for that reason." Manntestified, in confirming the conversation, "I think it's onlyobvious [that] if we'd won the election, had a contract.there wouldn't be any reason for picketing. It would be aunion market like all the rest of them." Bledsoe askedMann if he was picketing PFA to get a contract andwhether Respondent would stop picketing if Bledsoe wereto sign a contract. Mann refused to respond directly to thisquestion. He told Bledsoe that he could not answer thatquestion, and advised him to discuss the matter with theCompany's attorney. Mann further commented that sincethey had just had an election it would be illegal forRespondent to sign a contract with PFA for another year.He added that the sole purpose of the picketing was toinform the public that the PFA was not union. Manntestified at the hearing, consistent with his description ofhis February 9 conversation with Bledsoe, that thepicketing was not for the purpose of obtaining a contractwith PFA since it was Mann's understanding of the lawthat, after losing an election, it would have been illegal forRespondent to enter into a contract with PFA for anotheryear.About the same time, Mann concluded that the adver-tisement placed in the union newspaper on February 4 wasnot getting sufficient circulation so on February 12 or 13 heplaced a second advertisements this time in the "Spring-field News and Leader." The object of this advertisement,like the earlier one, was, according to Mann, to advise the113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople that PFA did not have a union contract and to urgethe consumer to patronize union supermarkets rather thanPFA. The advertisement reads as follows:NOTICE TO CONSUMERS:Sometime back a National Labor Relations Boardelection was held for the employees in the Meat Depts.of the P.F.A. Stores in Springfield.Amalgamated Meat Cutters District Local 340respects the freedom of choice of secret ballot electionand the union respects these employees' right not tochoose to be represented by Meat Cutters DistrictLocal 340. The union also acknowledges that it cannotrepresent the employees of P.F.A. until and unless thereis another NLRB election and the vote is favorable toLocal 340. A new election cannot be held until theexpiration of one year from the last election.The union has an obligation to its members workingin CONSUMERS, SAFEWAY, VENTURE, RA-MEYS' and other meat markets in Retail Stores in theSpringfield area.The wages, hours, and working conditions in UnionMeat Markets exceed the wages, hours, and workingconditions prevailing in P.F.A. Meat Markets.THE UNION FEELS IT NECESSARY to publicizeto the patrons and prospective patrons of P.F.A.'s MeatMarkets the fact that they are NON-UNION.This publication is not done with an objective toeventually represent the employees in P.F.A.'s MeatMarkets.The sole objective is to make known to the generalpublic the fact that P.F.A. Meat Markets are NON-UNION. Consumers, please trade at union markets.BOB C. MANN, PRES.PIILI.IP IMMESOTE, SEC.-TREAS. AMALGAMATEDMEAT CUTTERS LOCAL 340In accordance with authorization from Respondent'sexecutive board granted in October or November 1976,Mann, on February 16, stationed pickets at four of PFA'ssix stores. All picketing was peaceful and in accordancewith management's requests that it be performed where itwould not interfere with the proper conduct of business.The number of pickets at the four stores numberedbetween 12 and 14 and none were employees or formeremployees of PFA. They were, rather, picked up by Mannfrom Manpower, Inc., or elsewhere, friends of friends, forexample, to perform the picket duty required. These "pick-up" pickets were not knowledgeable insofar as theprevailing wage rates in the area were concerned, nor werethey schooled with regard to the contents of the relevantcollective-bargaining agreements, past or present, to whichthe litigants, herein, were parties. Neither Mann himselfnor anyone else representing Respondent discussed suchmatters with the pickets before posting them at theirvarious stations, for, as Mann testified, it was not necessaryfor the pickets to perform their appointed tasks to have thisI No evidence was offered to support or negate this contention.I Though counsel for Respondent sought through cross-examination toinformation. Their duties, on the contrary, were, accordingto Mann, "to walk picket," keep their mouths shut, walk inthe area which they were instructed to walk, and to becourteous to the customers with whom Respondent wastrying to communicate. Each picket received writteninstructions concerning these duties, Mann testified,though no exhibits were offered to prove this point. Theinstructions, according to Mann, contained directions notto block driveways, to be courteous, not to engage inconversation, not to threaten anybody in any respect, andto call union headquarters if there were questions concern-ing where the pickets should walk or what they should bedoing.The decision to picket was based, at least in part, on theheavy cost of advertising in commercial newspapers5which had not proven as effective as had been hoped, andwas undertaken for the same purposes as was thenewspaper advertising. Picket signs carried by the picketsread as follows:Notice to Public-Meat Cutters Union, District Local340 does not have a contract with PFA-Farmer'sMarket Association retail meat markets. Union storesin this area are: Consumers, Safeway, Venture, Ra-mey's and others. Please patronize those meat marketsand not PFA. We are not on strike. We are not askinganyone to quit their employment or cease doingbusiness with anyone else.One of the four stores picketed was managed by Terry L.Maples. Two pickets, personal friends of Mann's son whowere not members of Respondent, were hired by Respon-dent to "walk picket" at $4 per hour. The first day of thestrike Maples engaged one of the pickets in conversation.During this conversation, the picket to whom Maples wastalking told him to go back into the store, get him a cup ofcoffee, then join him. The picket told Maples that he, too,could get $6.80 per hour. Maples did not reply. Theconversation continued for a while, then the picketreiterated that he could get Maples $6.80 per hour andcould get others in the store $6.80 per hour just asConsumer Market employees were receiving. The picketalso pointed out that Maples had no security and that hecould be demoted the following day to a stocker.6According to Mann, at the time of this conversationbetween Maples and the picket, there was no scale underthe meatcutters contract equal to $6.80 per hour. Mannalso denied that the pickets had been given any authorityto engage Maples in conversation.Mann testified that the immediate purpose of thepicketing was, through advertising, to advise the publicthat PFA was not union and that there was no contractbetween PFA and Respondent, and to convince prospec-tive consumers to do their shopping at union marketsrather than at PFA. The ultimate object behind trying toconvince consumers to shop at union markets rather thanat PFA was to protect the members' jobs at the unionmarkets. Mann freely admits that had he been successful inorganizing PFA, there would have been no purpose indiscredit Maples, I find, with respect to this conversation. that he was acredible witness and testified in a straightforward and truthful manner.114 MEAT CUTTERS, DISTRICT LOCAL 340picketing since PFA would be under contract, and itsemployees would be holding down union jobs. Since hefailed to organize PFA, Mann felt the necessity to protectthose jobs which remained within Respondent's jurisdic-tion at the unionized markets.Closely linked to the ultimate object of protecting theunion members' jobs was the maintenance of areastandards. Though Mann denied that maintenance of areastandards was the primary object of the picketing, implicitin his testimony is the fact that Respondent considered thematter of particular consequence, not only to Respondentitself, as an entity, but also to the individual members andto the unionized markets, for although the picket signs didnot mention area standards, wages, hours, or workingconditions, Respondent's newspaper advertisement ofFebruary 12 or 13 did. Concerning the subject of areastandards, Mann testified that Respondent is obligated tostrive for comparative parity in the industry in a given area,and attempts to obtain in its labor agreements with eachunion employer comparative parity, so as not to give oneunion employer unfair advantage over another. Similarly,when a nonunionized market in the area, such as PFA,enjoys a competitive advantage over the union marketsbecause of a wage differential and can cut into the businessof union markets through price-cutting advertising, this notonly adversely affects the business of the union markets,but also the hours of work available to Respondent'smembers who are employed at the union markets. At onepoint, Mann admitted that the PFA advertising and thewage differential were factors considered in Respondent'sdecision to picket PFA. Later, however, Mann denied thatwage differential was a consideration in Respondent'sdecision to picket or, at least, that it weighed heavily in thatdecision. In later testifying to the effect that he did notthink that wage differential had weighed heavily inRespondent's decision to picket, Mann explained thatRespondent was not fully aware at the time of the picketingwhat PFA was paying its meatcutters, for PFA may wellhave raised the wages of its employees between the time ofthe election and the date picketing was undertaken. Hestated, however, that if Respondent knew for certain thatPFA's wages were lower than those paid at the unionmarkets, then this information would have been includedon the picket signs. I credit Mann's testimony with regardto this matter to the extent that the picketing could nothave been pure area standards picketing inasmuch asRespondent did not know PFA's wage scale. However,Mann also admitted that the contract negotiations whichtook place earlier in the year did enter into the decision topicket PFA to the extent that Respondent felt obligated todo everything possible to strengthen the business of thesupermarkets from whom it received the new contract, andto protect the jobs of members working under the newcontract. Hopefully, according to Mann, the picketingwould result in customers of PFA taking their business tounion markets, which in turn would help maintain unionjobs. Mann adamantly denied, however, that any agree-ment had been reached during negotiations, whereby theI It is not clear whether the pickets had actually been posted at the timeof this conversation. Mann testified that Bledsoe requested that he not postpickets at PFA. thus indicating only that picketing was being contemplated.employers would agree to the proposed contract in returnfor Respondent's agreement to picket PFA. Thus, itappears certain, as admitted by Mann, that if Respondenthad sufficient information to conclude that PFA's wageswere substandard, it would have picketed for that reason aswell. Since he did not have any accurate figures on thesubject, and had made no effort to obtain that information,I conclude that the picketing was not intended to be areastandards in nature. Moreover, since Mann freely conced-ed that the primary purpose of the picketing was to drawcustomers from nonunion PFA to the union markets, andhe would picket PFA even if it did meet all area standards,there was really no reason why Mann should expend timeand energy in obtaining this information except as it mightperhaps have made the advertising somewhat moreconvincing and therefore possibly more successful.In summary, Respondent maintains that its picketing ofPFA on February 16 and thereafter did not haverecognition as its object but was conducted solely for thepurpose of convincing PFA customers to do their shoppingat union markets, in order to increase the business of unionsupermarkets and thereby protect the jobs of unionemployees. General Counsel contends that the purpose ofthe picketing was recognitional.On February 16, the first day of the picketing, Bledsoecontacted Mann who then visited Bledsoe at his motelroom. During the conversation which ensued, Bledsoe onceagain advised Mann that PFA was in financial difficultyand offered to show the Company's books to Respondentor its accountants in order to show how a decline in thevolume of sales at PFA would put it out of business. Manntold Bledsoe that he believed him and did not need proof.Inasmuch as both Bledsoe and Mann were going to be inKansas City that evening, Bledsoe invited Mann to joinhim for dinner during which they could discuss thesituation further. Bledsoe requested that Mann, in themeantime, consider pulling the pickets.7Mann toldBledsoe that he would consider Bledsoe's request andfurnished Bledsoe with the address of the place he wouldbe staying in Kansas City. There was no mention duringthis conversation of a contract either by Bledsoe or Mann.Later, when Bledsoe contacted Mann, the latter in-formed him that he was too busy to accept his invitation todinner. During the conversation which followed, Bledsoeasked if the fact that Mann was negotiating a new contractthat week with PFA's competitors had anything to do withthe initiation of picketing at PFA, particularly since severalmonths had passed since the election, without anypicketing during the intervening period. Mann refused todiscuss the matter with Bledsoe, stating that his attorneyhad advised him to stop talking to Bledsoe and other PFApersonnel about the picketing. Bledsoe then asked Mannwhat the status was of the contracts between Respondentand PFA's competitors. According to Bledsoe, Mannreplied that all of them had been signed except for one,8and that one would be signed in the next day or so.8 Probably Mann was refemng to the memorandum of agreement ratherthan to copies of the actual final agreement since Mann testified that as ofthe day of the heanng, months later, only one contract had been signed.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 19, the day after the certification of theresults was issued by the Board, the picket signs werechanged to read as follows:NOTICE TO PUBLICMEAT CUTTERS UNION DISTRICT LOCAL 340, THESE ARENON-UNION9PFA -FARMERS MKT. ASSOC. RETAIL MEATMKTS. UNION STORES IN THE AREA ARE: CONSUMERS,SAFEWAY, VENTURE, RAMEY'S AND OTHERS. PLEASEPATRONIZE THESE MEAT MARKETS AND NOT PFA. WE ARENOT ON STRIKE. WE ARE NOT ASKING ANYONE TO QUITTHEIR EMPLOYMENT OR CEASE DOING BUSINESS WITHANYONE ELSE.Picketing with the new signs continued through February24 at which time it was enjoined by the District Court.On March 12 picketing resumed and continued throughMarch 26 at PFA's five remaining stores, one having goneout of business. The language on the picket sign remainedas it was as of February 19.Positions of the PartiesGeneral Counsel contends that the picketing undertakenby Respondent beginning on February 16 had as its object,since February 18, the date of certification, forcing orrequiring PFA to recognize or bargain with Respondent asthe collective-bargaining representative of PFA's employ-ees, or to force or require said employees to accept or selectRespondent as their collective-bargaining representative.Further, inasmuch as there had been a valid representationelection held by the Board under Section 9(c) of the Actwithin the preceding 12-month period, said picketing wasin violation of Section 8(b)(7)(B) of the Act.Respondent contends that the picketing had no recogni-tional objective but was purely informational in nature andwas instituted for the purpose of advising the public thatPFA was a nonunion market which did not have a contractwith Respondent and to persuade potential customers totrade not with PFA but with the various union supermar-kets doing business in the Springfield area.Analysis and ConclusionThe above-described events reflect that Respondent firstovertly undertook the organization of PFA's employees inlate 1975, filed a petition in December of that year, andcontinued its organizational efforts through the election ofSeptember 16, 1976. Following Respondent's defeat at thepolls, evidence of the overt Persistence of its organizationaland recognitional intent was clearly indicated by Mann'srequest of Bledsoe, shortly after the election, that PFArefrain from fighting the objections which he intended tofile, by the objections themselves, and by the filing inJanuary 1977 of exceptions to the adverse ruling containedin the Hearing Officer's Report on Objections. Respon-dent's overt attempts at organizing through Board pro-cesses ceased on February 18 when the Regional Directorfor Region 17 approved Respondent's request for theI The substitution of the words "These are non-union" for the words"Does not have a contract with" in no way indicates a genuine change inwithdrawal of its appeal which had been filed a few daysbefore, and issued the certification of the results of theelection.Meanwhile, however, on February 4, while Respondentwas still actively pursuing its recognitional objectivesthrough Board processes, it simultaneously initiated apublicity campaign which it had been considering forseveral months, by placing the advertisement in the "UnionLabor Record" which ran throughout the entire period upto the date of the hearing and which advised its readersthat PFA did not have a union contract, and had opposedits employees' efforts to join Respondent. It urgedprospective consumers not to shop at PFA. On February 9,during the conversation between Bledsoe and Mannconcerning rumors of impending picketing, Mann stated,"Obviously, if I had a contract, I wouldn't be picketingyou." On February 12 or 13, Mann, observing that theFebruary 4 advertisement was not getting sufficientcirculation, placed a second advertisement in the "Spring-field News and Leader," and on February 25 placed thesame advertisement in the "Union Labor Record" toadvise the people that PFA did not have a contract withRespondent and to urge consumers to patronize unionsupermarkets rather than PFA.Then, on February 16, 2 days before the RegionalDirector issued his certification of the results of theelection, at a time when Respondent's organizational andrecognitional efforts were still technically being pursuedthrough the Board, Respondent stationed pickets at four ofPFA's six stores. The pickets were admittedly set up toaccomplish the same results as Respondent had hopedwould be achieved by the newspaper advertisements, butwith less cost to Respondent. The picket signs were similarto the newspaper advertisements of February 4 and 12 or13 and advised the public that PFA did not have a contractwith Respondent. These signs urged the public to patronizeunion markets, some of which were listed, rather than PFA.Analysis of the wording of the various advertisementsand that which was contained on the picket signs, whenconsidered in light of Mann's statement to Bledsoe onFebruary 9, indicates that the purpose behind Respon-dent's entire campaign, which was pursued while Boardproceedings of an admittedly organizational and recogni-tional nature were being conducted, was to advise thepublic that PFA had no contract with Respondent, thatPFA's employees were nonunion, and that potentialshoppers should refrain from patronizing nonunion PFA infavor of the union supermarkets in the area. On the basis ofthe timing of the publicity campaign, which occurred whilerepresentational proceedings were still being pursuedthrough the Board, and on the basis of the considerationsdiscussed below, I find that the organizational campaign,representational procedures, advertising campaign, andpicketing were inextricably interwoven and that the objectof the picketing, herein alleged as violative, was recogni-tional and organizational in nature and in objective.Thus, granting that one of the objectives of the so-calledpublicity campaign conducted through newspaper adver-tisements on February 4 and 12 or 13 and thereafter andpurpose since clearly, if PFA is identified as nonunion, it is, by virtue of thatdefinition, without a contract.116 MEAT CUTTERS, DISTRICT LOCAL 340through picketing on February 16 and thereafter was topersuade the public to withdraw its patronage from PFA,such an objective is not inconsistent with a finding that theadvertising campaign and picketing were also for recogni-tional and organizational objectives.'0The presence ofadditional recognitional and organizational objectives isindicated by the fact that even while the advertisingcampaign and picketing were being conducted, Respon-dent was still engaged in pursuing its organizational andrecognitional objectives through the utilization of therepresentational processes of the Board. Respondent canhardly be heard to say that during its advertising campaignand its picketing of PFA it was not interested inrecognition when simultaneously it was still involved inrepresentational procedures for the purpose of obtainingrecognitional status. Moreover, the language contained inthe advertisements and on the picket signs in the instantcase indicates, in and of itself, a recognitional or organiza-tional objective. For the Board considered similar languagein Colony Liquor Distributors and concluded that thewording of the picket signs utilized by respondent in thatcase, namely, that the employer did not have a contractwith the union or did not employ union employees,indicated that respondent's specific reason for appealing tothe public to withhold patronage from the employerinvolved therein was that it did not employ union membersand did not have a contract with it, and from this it wasapparent that respondent itself considered that its quarrelwith the employer was one that would cease when thatreason for picketing was no longer valid-in short, whenthe employer permitted its employees to be represented byrespondent or when respondent entered into a contractwith it." The historical interpretation of such language bythe Board is fully supported in the instant case by Mann'sadmission during the discussion of February 9 that,"Obviously, if I had a contract, I wouldn't be picketingyou."l2 Although at first blush, the tactics of Respondentmay initially seem inconsistent when, on the one hand, itseeks recognition from PFA and organization of itsemployees and, on the other hand, simultaneously attemptsto undermine PFA's business and the income of itsemployees, the ultimate strategy is quite sound if not quitelegal. For, if through advertising Respondent convincescustomers to withdraw patronage from PFA because itdoes not have a union contract, and granting, arguendo,Respondent succeeds in its objective, with a consequentloss in working hours and income to the PFA employeeswho had within the previous few months rejected Respon-dent, the effect on these employees could very well be toconvince them to rethink their decision. Thus, whileRespondent was busily utilizing the appeal processes of theBoard to obtain recognitional status, following its loss atthe polls, it was also simultaneously flexing its muscles bymeans of its dual-purpose advertising and picketingcampaign. The dual purpose of the advertising andpicketing campaign was lawfully to draw patronage to itsown unionized supermarkets while unlawfully attackingthe economic well-being of PFA and its employees for theio Local 445, International Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America (Colonr' Liquor Distributors Inc., ColonialCarriers. Inc.), 145 NLRB 263 (1963).stated reason that the latter were not yet organized. This isnot, of course, to say that Respondent was not completelywithin its rights in advertising as it did, through newspa-pers, the fact that PFA was nonunion. Rather, thesignificance of the February 4 and 12 advertising lies in theway it serves to bridge, through time, the objectivesindicated in the newspaper articles and the organizationaland recognitional objectives pursued simultaneously at theBoard, with the subsequent events, in particular, thepicketing, which Respondent denies is organizational orrecognitional in purpose. The Board in Colony Liquor. infinding a recognitional object, relied in part on a statementby a union official, following the union's loss in theelection, to the effect that Colony may have won theelection but the respondent would beat it yet, if necessary,by putting it out of business. The Board stated:We think this further discloses that a target of thepicketing was to impose economic pressure on Colonyin order to "beat" Colony into a choice of either againrecognizing the Union or facing the destruction of itsbusiness.In the instant case, it appears certain that the advertisingcampaign and the picketing that followed were similarlydesigned to impose economic pressure on PFA and itsemployees in order to force a choice between recognizingthe Union or forcing a severe undermining of PFA'sbusiness and of its employees' economic situation. Thepicketing, as herein described, I find to be for recognitionaland organizational purposes and therefore violative of theAct.General Counsel relied, in part, on an incident whichoccurred on February 16, the first day of the picketing atthe store operated by Terry L. Maples, to support his case.The incident, more fully described above, indicates adiscussion between a single picket and Maples duringwhich the picket invited Maples to join the Union, thusevidencing an organizational intent. Though I havecredited Maples with regard to the content of thisconversation, and find that it occurred just as he describedin his testimony, I give it no probative weight in reachingmy conclusion. There were, at the time of this incident andthereafter, between 12 and 14 pickets picketing at fourlocations. This picketing continued from February 16through February 24. Following the hiatus which resultedfrom the issuance of the injunction, picketing was resumedat five locations on or about March 19. Though the recorddoes not definitely indicate, it may safely be presumed thatapproximately the same number of pickets were utilized.This picketing continued through March 26. Consideringthe relatively large number of pickets, the number of sites,and the number of days the picketing was conducted, I findthe single incident at Maples' store, wherein the inexperi-enced picket, a nonmember of the Union, friend of thebusiness agent's son, with some misplaced enthusiasm, toldMaples that he could make $6.80 per hour if he joined theUnion, an isolated incident, not indicative of the type ofcampaign which Respondent intended to wage. It does not,II Id. Board language quoted in part., paraphrased in part.12 Mann's self-serving verbal addendum, "However, I'm not picketingyou for that reason," is not given any weight.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin my opinion, reflect an overt, willful attempt on the partof Respondent to organize the PFA employees. I do notrely on this incident in reaching my decision.As noted above, I have found that Respondent at notime abandoned its recognitional and organizationalobjectives, starting with its very first attempts at organizingin late 1975, through its continuous utilization of theBoard's representational and appeal processes in 1976 andearly 1977, through its newspaper advertising campaignundertaken even while those Board processes were stillbeing utilized, and even through the picketing whichoverlapped the period of newspaper advertising and whichreflected through the language contained on the picketsigns the same objectives indicated by the use of similarlanguage utilized in the newspaper advertisements. I findthat the activity of Respondent throughout the period fromits initial attempts at organizing in late 1975 through theperiod of picketing in February and March 1977 was onesingle organizational campaign, and since the picketing inFebruary and March 1977 was conducted within 12months of the Regional Director's certification of results ofthe valid election conducted on September 16, 1976, underSection 9(c) of the Act, said picketing is violative of Section8(b)(7)(B.) 13THE REMEDYHaving found, as set forth above, that Respondent hasengaged in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertain affirmative action, set forth below, designed toeffectuate the policies of the Act.CONCLUSIONS OF LAWi. PFA is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By picketing PFA since February 16, with an objectof forcing or requiring PFA to recognize and bargain withRespondent as the collective-bargaining representative ofPFA's employees, and/or of forcing or requiring PFAemployees to accept and select Respondent as theircollective-bargaining representative, although Respondentwas not currently certified as such representative, and avalid election under Section 9(c) of the Act had been heldwithin the preceding 12 months, Respondent engaged inunfair labor practices within the meaning of Section8(b)(7)(B) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.On the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 14Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, District Local 340, Respon-dent, its officers, agents, and representatives, shall:I. Cease and desist from:(a) Picketing, causing to be picketed, or threatening topicket PFA-Farmers Market Association, Springfield,Missouri, and vicinity, for a period of 1 year from March26, 1977, where an object thereof is to force or requirePFA-Farmers Market Association to recognize or bargaincollectively with Respondent or to force or require theemployees of PFA-Farmers Market Association to acceptor select Respondent as their collective-bargaining repre-sentative.(b) Picketing, causing to be picketed, or threatening topicket PFA-Farmers Market Association for any of theabove-mentioned objects, where within the preceding 12months a valid election under Section 9(c) of the Act hasbeen conducted which Respondent did not win.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at Respondent's business offices and meetinghalls copies of the attached notice marked "Appendix."'5Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Mail to the Regional Director for Region 17 signedcopies of the aforementioned notice for posting by PFA-Farmers Market Association, if it is willing, in places wherenotices to employees are customarily posted. Copies of saidnotice, to be furnished by the aforesaid Regional Director,shall, after being signed by Respondent as indicated, bereturned forthwith to the Regional Director for dispositionby him.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.13 Respondent's brief cites numerous court cases which hold that the firstand second provisos of Sec. 8(bX7Xc) are equally applicable to 8(bX7)(B)situations. The Board, however, holds in Colony Liquor to the contrary. I ambound by Board authority.14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ts In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTWE WILL NOT picket, cause to be picketed, orthreaten to picket, for a period of I year from March118 MEAT CUTTERS, DISTRICT LOCAL 34026, 1977, PFA-Farmer's Market Association, where anobject thereof is forcing or requiring this employer torecognize or bargain collectively with this Union, or toforce or require the employees of this employer toaccept or select this Union as their collective-bargain-ing representative.WE WILL NOT picket, cause to be picketed, orthreaten to picket PFA-Farmer's Market Association,for any of the above-mentioned objects, where withinthe preceding 12 months a valid election under Section9(c) of the National Labor Relations Act has beenconducted which this Union did not win.AMALGAMATED MEATCuTrrERS AND BUTCHERWORKMEN OF NORTHAMERICA, AFL-CIODISTnuCT LOCAL 340119